DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 14-15, 23, 29, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0020601, newly cited, hereinafter, Chen.)
Regarding claims 1, 23, and 29, in fig. 1E, for example, Chen discloses a bonded structure comprising:
a first element, or first die, 100 (para [0013]) having a first plurality of contact pads, or bonding pads,  BP1 (para [0019]) on a first surface, the first plurality of contact pads including a first contact pad and a second  contact pad spaced apart from one another along the first surface, the second contact pad being an alternate contact pad for the first contact pad (they both provide the same function as electrical bonding elements);
a second element, or second die, 200 (para [0020]) directly bonded to the first element without an intervening adhesive, the second element having a second plurality of contact pads, or second bonding pads,  BP2 (para [0027] and fig. 1B) on a second surface, the second plurality of contact pads including a third contact pad and a fourth contact pad spaced apart from one another along the second surface, wherein the first contact pad is disposed opposite to and configured to connect to the third contact pad, and wherein the second contact pad is disposed opposite to and configured to connect to the fourth contact pad; and
circuitry disposed in at least the first element (dies include circuits), the circuitry inherently having a first state in which an electrical signal is transferred to the first contact pad and a second state in which the electrical signal is transferred to the second contact pad by metal feature 110a (para [0016].)
Chen also discloses vias BV1/BV2 connected to the pads. Fig. 1B.
Regarding claim 2, Chen further comprising second circuitry in the second element (a die), the second circuitry having a first state in which an electrical signal is transferred to the third contact pad and a second state through a metal element in which the electrical signal is transferred to the fourth contact pad. See fig. 1E.
Regarding claim 14, wherein the first plurality of contact pads is directly bonded to the second plurality of contact pads without an intervening adhesive. Fig. 1E.
Regarding claim 15, Chen further comprising first and second dielectric field regions 108 (para [0016])on the first and second elements, the first and second dielectric field regions directly bonded to one another without an adhesive. Fig. 1E.
Regarding claim 34, wherein the first contact pad and the second contact pad are connected with one another by way of a trace, or metal feature, 110a as mentioned above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Bertin et al. (US 6,255,899, previously cited, hereinafter, Bertin.)
Regarding claim 3, Chen discloses all of the claimed limitations. Chen’s device also includes dies. Chen, however, does not show all the details of the circuits that are formed in the processors. Nonetheless, a processor usually includes tri-stated structure in order to control the output values, flowing in different directions, for example. It is common in the art. For instance, Bertin, in figs, 3A-3B, discloses an analogous semiconductor device including a micro processor 112. The processor further includes circuits that composed tri-state circuit, in fig. 3B, the output circuits. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to recognize the inclusion of the circuit as taught in order to take the advantage.
Regarding claims 4-6 and 8-9, Chen discloses all of the claimed limitations as mentioned above. Chen also discloses the devises are semiconductor dies including memory circuits such as flip-chip, 3DICs, etc. these circuits inherently include flip-flop and multiplexer circuits. Chen, however, does not show the connections of the devices as currently claimed. However, it is common and obvious that the flip-flop devices with similar connection as claimed in order to meet certain design configuration especially to the pads in order to receive signals. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to have certain connections of the flip-flop device in order to take the advantage.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 14 above, and further in view of Liu et al. (US 2015/0243611, previously cited, hereinafter, Liu.)
Regarding claim 16, Chen discloses all of the claimed limitations as mentioned above, except wherein a void is disposed between at least a portion of the first and third contact pads, and wherein the second and fourth contact pads physically and electrically contact one another. Voids sometimes formed during a process of making a device. Voids might be formed by design or unintentional. Nevertheless, voids also provide advantage in a substrate that has multiplayers. It provides different dielectric constant, for example. For instance, Liu, in fig. 4, discloses an analogous device including first and second contact pads 403 and 503 formed in contact with one another and void 405 formed between the pads (see para [0027].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to appreciate the teaching in order to take the advantage.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above.
Regarding claim 18, Chen discloses all of the claimed limitations as mentioned above. Chen also discloses a pitch between the pads, except the exact value as currently claimed. Nonetheless, the dimension in this is considered not to be a critical feature where it is not described in the specification as such. It is also known to one of ordinary skill in the art that the dimension is adjustable during a process of making it in order to meet certain design criteria.
Claim(s) 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Endo et al. (US 9,093,350, newly cited, hereinafter, Endo.)
Regarding claim 23, similar to claim 1 above, Chen discloses all of the claimed limitation (not repeated here), except the first element has more contact pads. 
Endo, in fig. 1, discloses an analogous device including first and second elements 308/309 including first pads 134 and second pads 111. Endo also further discloses the first element having more contact pad than the second element in order to provide additional connections among the devices within the element. This is common. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include additional pads as taught in order to take the advantage.
Regarding claim 24, the combination discloses all of the claimed limitations, except the ratio value as currently claimed. Nevertheless, the ratio of the elements is not a crucial feature in the case because the pads as disclosed by the combination provide the same function regardless of their dimension. Also, The size/dimension elements also not being described as a critical feature.
Regarding claims 26-27, the pads as disclosed by the combination are capable of functioning as signal pads or power pads.
Allowable Subject Matter
Claims 30-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art do not show a third element coupled to the first element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814